[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION IN RE MOTION FOR RECONSIDERATION OF ADVANCEDISTRIBUTION
In her original motion the defendant requested an advance of $10,000. She now returns to court and more modestly lowers the amount to $3,206. Although she presents a credibility problem, it is felt that there is a danger of losing the mobile home.
Accordingly the defendant may have an advance distribution of $3,206.
John M. Alexander State Trial Referee CT Page 5433-QQ